DETAILED ACTION

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 27, 2022 was filed after the mailing date of the Notice of Allowance on May 27, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-6, 8-13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art previously cited discloses certain features of the claimed invention as outlined in previous Office Actions and the Notice of Allowance mailed May 27, 2022.  Additionally, prior art cited in the Information Disclosure Statement filed July 27, 2022 disclose certain features of the claimed invention, e.g. Huval et al. (US 2018/0373980) disclose a system and method of identifying objects in an image and receiving input and confirmation via a human annotator regarding accurate identification of the objects; Kim et al. (US 2019/0347501) and Sholinger et al. (US 2020/0160070) disclose the size of a bounding box may be determined and changed (e.g. resized).  However, the prior art previously cited as well as the prior art cited in the IDS filed fail to explicitly teach the limitations of independent claims 1, 8, and 15 as recited as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612